                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ARCONIC INC.,                                   )       CIVIL ACTION NO. 17-1434
                                                 )
                 Plaintiff,                      )       JUDGE JOY FLOWERS CONTI
                                                 )
                                                 )
                                                 )
                                                     )
         v.                                          )
                                                     )
 NOVELIS INC. and NOVELIS CORP,                  )
                                                 )
                  Defendants.                    )


                                               OPINION

       On November 18, 2019, the special master entered R&R #31, which granted the request

by Arconic, Inc. (“Arconic”) to depose Thomas Boney (“Boney”), rather than Rainer Kossak.

Arconic, although the special master ruled in its favor, objects (ECF No. 473) to the last three

sentences of the special master’s recommendation, which provide:

       The questioning should be “targeted” within the meaning of the CMO (which as
       discussed in Report & Recommendation No. 29, is not the default “relevant and
       proportional” rule, given that the parties have already conducted substantial
       discovery, including depositions, on the trade secret claims). The targeted
       questioning must be limited to issues pertaining to Novelis’ counterclaims and not
       an improper attempt at questioning Mr. Boney on issues pertaining to Arconic’s
       trade secret/confidential information claims. If this ruling is not honored, there is a
       risk of sanctions and cessation of the deposition.

(ECF No. 465). Arconic filed its objections in an exercise of caution to avoid the possibility of

sanctions for exceeding the scope of deposition questioning. Novelis did not file objections and

now urges affirmance of special master R&R #31. (ECF No. 475). Arconic filed a reply brief

and its objections are ripe for disposition.

       There is no real dispute. Arconic and Novelis agree that pursuant to the case

management order (“CMO”) (ECF No. 321, adopting ECF No. 295), written discovery was

limited to Novelis’ new Antitrust Counterclaims, because the deadline for document and written
discovery for Novelis’ pre-existing counterclaims had passed. (ECF No. 295 at 4 n.1). The

parties also agree that under the CMO, depositions are pemitted to address all Novelis

counterclaims. (ECF No. 295 at 6-8). Novelis explains that it asked Arconic witnesses about all

Novelis counterclaims and it expects Arconic to do the same.

       The only restriction (i.e., “targeting”) on deposition questioning in the CMO is that the

parties cannot ask questions about trade secret claims. Depositions on trade secret claims are

suspended because summary judgment motions on those claims are under consideration by the

special master. (ECF No. 295 at 7). Arconic represents that it “does not intend to make any

improper attempt at questioning Mr. Boney on issues pertaining to Arconic’s trade secret/

confidential information claims.” (ECF No.473 at 7; 476-1 at 4). Novelis points out that Boney

was already deposed (albeit as a corporate witness) on those topics. (ECF No. 475 at 2 n.2).

       The last three sentences of special master R&R #31 are in accord with the parties’

agreements. Arconic may conduct deposition questioning within the meaning of the CMO (i.e.,

involving all Novelis counterclaims), but cannot question Boney about the trade secret and

confidential information claims. If the parties comply with these guidelines, they will not face

sanctions. On the other hand, the court has a continuing duty to consider sanctions if a party fails

to abide by the CMO. See Federal Rule of Civil Procedure 37.

Conclusion

       In accordance with the foregoing, Arconic’s Objections to R&R # 31 (ECF No. 473) will

be DENIED. R&R # 31 will be adopted as the opinion of the court as supplemented herein.

       An appropriate order follows.

                                                     /s/ Joy Flowers Conti
                                                     Joy Flowers Conti
                                                     Senior United States District Judge
Dated: December 17, 2019



                                                 2
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ARCONIC INC.,                                  )       CIVIL ACTION NO. 17-1434
                                                )
                Plaintiff,                      )       JUDGE JOY FLOWERS CONTI
                                                )
                                                )
                                                )
                                                    )
        v.                                          )
                                                    )
 NOVELIS INC. and NOVELIS CORP,                 )
                                                )
                 Defendants.                    )




                                             ORDER

       AND NOW, this 17th day of December, 2019, in accordance with the foregoing opinion,

Arconic’s Objections to R&R # 31 (ECF No. 473) are DENIED. R&R # 31, as supplemented by

the foregoing opinion, is adopted as the opinion of the court.



                                                         /s/ Joy Flowers Conti
                                                         Joy Flowers Conti
                                                         Senior United States District Judge




                                                    3
